                                                                                                 -----------···------,

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations
                                                                                                             FILED
                                                                                                              DEC 1 0 201
                                     UNITED STATES DISTRICT CO                                        TCLERK. U S   OIS'Rl(..t COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA sou                            ERN ois·n~,(;'1 OJ <.A~IFORNIA
                                                                                                  BY                            t>F.'i>UTY
             UNITED STATES OF AMERICA                                 JUDGMENT IN AC
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November I, 1987)
                                v.
             ADRIANA CAMACHO-DUARTE
                                                                        Case Number:        16CR2423-LAB

                                                                     VICTOR PIPPINS, CJA
                                                                     Defendant's Attorney
REGISTRATION NO.                57921298
o-
THE DEFENDANT:
r:gj admitted guilt to violation of allegation(s) No.       1

D was found guilty in violation of allegation(s) No.                                                  after denial of guilty.
                                                          --------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            I                     nvl, Committed a federal, state, or local offense




X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     December 3. 2018



                                                                     HON. Larry Pi. an Bums
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                    16CR2423-LAB
      ·,
'
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                 ADRIANA CAMACHO-DUARTE                                                  Judgment - Page 2 of2.
    CASE NUMBER:               l 6CR2423-LAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     IO MONTHS




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:

           D     at - - - - - - - - A.M.                          on ~----------------~
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

           Defendant delivered on
                                    ~-----------~ to --------------~
    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                          16CR2423-LAB
